     Case 4:18-cr-00466-BSM Document 430 Filed 01/10/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff(s),           )
                                               )       Case No. 4:18CR00466-20 BSM
       vs.                                     )
                                               )
DEAUNDREY PEOPLES,                             )
                                               )
                       Defendant(s)            )

  EMERGENCY MOTION FOR TEMPORARY RELEASE FROM DETAINER

       Comes now, the Defendant, Deaundrey Peoples, by and through undersigned

counsel, Mark F. Hampton, and for his emergency motion for temporary release from the

federal detainer, states and alleges as follows:

       1.      The Defendant is currently in the Pulaski County Detention Center and is

“in custody” from state cases.

       2.      This Court has issued a federal detainer which is presently lodged with the

Pulaski County Detention Center.           Undersigned counsel has talked to the jail

administrator, Officer Kim Smith, who has indicated that the jail can release temporarily

the Defendant on the state charges; if the federal detainer is temporarily lifted.

       3.      Mr. Peoples is the father of a two (2) month old infant which has been in

the Neonatal Intensive Care Unit at Arkansas Children’s Hospital since the date of her

birth. The child suffers from a horrible congenital disease known as “chondrodysplasia

punctate”. The child is on life support at this point. The Hospital wishes to remove the

life support assistance. Attached hereto is a letter from Arkansas Children’s Hospital

stating the current condition of the child and its request to allow Mr. Peoples temporarily

leave to see the child for his first time and to assist the family in closure of the child’s

                                              1
     Case 4:18-cr-00466-BSM Document 430 Filed 01/10/20 Page 2 of 3



ultimate death. As the letter indicates, this is a chronic and severe situation and the

Hospital would very much like to add closure to this situation.

       4.      The AUSA, Chris Givens, has no objection to this motion.

       The Defendant moves the Court for a temporary release from the federal detainer

to allow a one (1) day (8 hours) release on Saturday, January 11, 2019, from the Pulaski

County Detention Center to the Arkansas Children’s Hospital and back.

                                             Respectfully submitted,

                                             /s/Mark F. Hampton
                                             Arkansas Bar No. 85066
                                             Attorney for Defendant
                                             1122 West Capitol Avenue
                                             Little Rock, Arkansas 72201
                                             (501) 376-6277
                                             (501) 376-6279 fax
                                             MarkFHampton@aol.com


                             CERTIFICATE OF SERVICE

I hereby certify that on January 10, 2020, I electronically filed the foregoing with the
Clerk of Court using CM/ECF system, which shall send notification of such filing to the
following:

Chris Givens
Assistant United States Attorney
P. O. Box 1229
Little Rock, Arkansas 72901
                                             /s/Mark F. Hampton
                                             Arkansas Bar No. 85066
                                             Attorney for Defendant
                                             1122 West Capitol Avenue
                                             Little Rock, Arkansas 72201
                                             (501) 376-6277
                                             (501) 376-6279 fax
                                             MarkFHampton@aol.com




                                            2
Case 4:18-cr-00466-BSM Document 430 Filed 01/10/20 Page 3 of 3
